Citation Nr: 9918730	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  95-17 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder, to include entitlement to secondary 
service connection.

2.  Entitlement to service connection for a back disorder, 
secondary to service-connected shell fragment wound scars on 
the right buttock and lower back.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a medial meniscectomy, left knee, with traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to May 
1969.

This appeal arises before the Board of Veterans Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's claim of entitlement to service 
connection for a right knee disorder, his claim of 
entitlement to service connection for a back disorder, and 
his claim of entitlement to an increased evaluation for a 
left knee disability.

With respect to the veteran's claim of service connection for 
a right knee disorder, service connection was denied by the 
RO in an October 1970 rating decision.  The veteran was 
notified of the RO's decision the following month.  He did 
not file a timely appeal.  As such, the October 1970 rating 
decision became final in accordance with applicable law.

In March 1993, the RO received the veteran's claim for 
service connection for a right knee disorder, which the RO 
denied in a November 1993 rating decision, as no new and 
material evidence had been submitted showing that the 
veteran's claimed right knee disorder had been incurred in-
service.  The veteran then filed this appeal.

During the pendency of this appeal, the veteran has argued, 
alternatively, that his right knee disorder is related to his 
service-connected left knee disability.  In essence, the 
veteran now asserts that he is entitled to secondary service 
connection for his claimed right knee disorder.  Given this 
development, the Board finds the issue currently before it 
for consideration to be as framed on the title page of this 
decision.

With respect to the veteran's left knee disability, service 
connection for a medial meniscectomy was granted in an 
October 1970 rating decision, and a noncompensable evaluation 
was assigned.  Pursuant to a May 1991 Board decision, this 
evaluation was increased to 10 percent.  This 10 percent 
evaluation remains in effect and is the subject of this 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Further, 
the Board notes that the RO has incorporated traumatic 
arthritis into the consideration and evaluation of the 
veteran's left knee disability, as claimed by the veteran in 
March 1993.  Accordingly, in this respect, the Board finds 
the issue before it for consideration to be as framed on the 
title page of this decision.

Further, the Board notes that in March 1997, the RO received 
the veteran's claim for service connection for a left 
shoulder disorder, a left wrist disorder, and a left arm 
disorder, all secondary to the veteran's service-connected 
left knee disability.  In correspondence to the veteran 
(dated in June 1997), the RO asked the veteran to submit 
medical evidence showing that these claimed disorders were 
secondary conditions related to his left knee disability.  In 
response to this request, the veteran submitted to the RO 
private medical records (dated in January 1997).  To date, no 
further action has been taken by the RO as to these issues.  
As such, the Board refers this matter to the RO for further 
attention and development, as warranted.


FINDINGS OF FACT

1.  Entitlement to service connection for a right knee injury 
was last denied by the RO in October 1970; the veteran was 
properly notified of that decision, and no appeal was 
perfected therefrom.

2. Evidence received since the RO's October 1970 decision 
relative to the right knee disorder consists of post-service 
private medical records reflecting continuing care, VA 
outpatient treatment records, and VA examinations.  

3. Evidence received since the RO's October 1970 decision 
relative to the right knee disorder does not bear directly 
and substantially upon the specific matter under 
consideration, is cumulative or redundant, and is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
right knee disorder.   

4.  Competent medical evidence has not been presented of a 
nexus between the veteran's claimed back disorder and his 
service-connected shell fragment wound scars on the right 
buttock and lower back.

5.  The veteran's service-connected left knee disability is 
manifested by complaints of limited range of motion.  
Physical examination revealed no instability and no evidence 
of effusion.  The veteran had full range of motion and 
extension.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's October 1970 decision, 
which denied service connection for a right knee injury, is 
not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

2.  The October 1970 decision is final, and the claim may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1998).

3.  The claim of entitlement to service connection for a back 
disorder, secondary to service-connected shell fragment wound 
scars on the right buttock and lower back, is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

4.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a medial meniscectomy, left knee, 
with traumatic arthritis, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5259 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law, Regulations, and Criteria

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1998). When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
3.156(a).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5801.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the veteran's back claim, a veteran claiming 
entitlement to VA benefits has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a) (West 1991).  A well-grounded claim is a 
plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability. 38 C.F.R. § 
3.310(a) (1998); see Harder v. Brown, 5 Vet.App. 183 (1993).  
However, a claim for secondary service connection, like all 
claims, must be well grounded.  Libertine v. Brown, 9 
Vet.App. 521 (1996).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).

As to both the veteran's claimed right knee disorder and his 
back disorder, controlling law provides that service 
connection may be established for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 
3.304 (1998).  With respect to secondary conditions, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998).

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1998).

The veteran's left knee disability is addressed by the 
schedular criteria applicable to the musculoskeletal system.  
See 38 C.F.R. Part 4, § 4.71a (1998).  Concerning evaluation 
of the veteran's residuals of a left knee medial 
meniscectomy, Diagnostic Code 5257 (Knee, other impairment 
of) provides for a 10 percent evaluation where there is 
evidence of slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is warranted where 
there is evidence of moderate recurrent subluxation or 
lateral instability.  A 30 percent evaluation, the maximum 
available, is warranted where there is evidence of severe 
recurrent subluxation or lateral instability.

With respect to application of Diagnostic Code 5257, the 
Court has stated that this diagnostic code is not predicated 
on loss of range of motion, as to require consideration of 
"DeLuca factors, including the provisions found in 38 C.F.R. 
§§ 4.40 and 4.45 (1998).  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  Further, given the veteran's current evaluation of 
10 percent and the absence of evidence indicating either 
ankylosis of the knee or impairment of the tibia and fibula, 
Diagnostic Codes 5256 (Knee, ankylosis of), 5259 (Cartilage, 
semilunar, removal of, symptomatic), and 5262 (Tibia and 
fibula, impairment of) are not for consideration and 
application in this instance.

With respect to the veteran's traumatic arthritis, Diagnostic 
Code 5010 (Arthritis, due to trauma) provides for rating as 
degenerative arthritis.  See 38 C.F.R. Part 4, § 4.71a.  In 
turn, Diagnostic Code 5003 (Arthritis, degenerative) provides 
for rating on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint (or 
joints) involved.  However, where the limitation of motion 
for the specific joint (or joints) involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each joint affected.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, rating can 
be based upon x-ray evidence.

II.  Factual Background

When the RO considered the veteran's claim of service 
connection for a right knee disorder in October 1970, the 
pertinent evidence of record consisted of the veteran's 
service medical records and a VA examination (conducted in 
October 1970).

The veteran's service medical records, including his 
separation examination (conducted in May 1969), are 
completely silent as to any complaints, diagnoses, or 
treatment pertaining to the veteran's right knee, although 
they do document the veteran's left medial meniscectomy.  It 
was noted, as to the veteran's left knee, that he had injured 
it playing football, approximately one year prior to his 
admission into service, and that there were then "no 
secondary effects" from the injury.

The October 1970 VA examination reflects the veteran's 
reports of having pain, swelling, and locking in his right 
knee.  The veteran stated that he had injured his right knee 
when he injured his left knee but that he did not receive any 
treatment for his right knee at that time.  Physical 
examination found that the veteran could bend, stoop, squat, 
and stand on his heels and toes without difficulty.  There 
was a mild degree of bowed legs bilaterally.  There was no 
muscular atrophy or weakness in the thighs or calves.  The 
right knee showed no gross deformity, and there was no 
swelling, increased fluid, or tenderness.  All of the 
veteran's ligaments were intact, with good stability.  Range 
of motion was normal, and no crepitus was noted on motion of 
the joint.  X-rays were taken, and it was noted in the 
diagnosis that no residuals of disease or injury were found 
on physical examination or x-ray examination.  The veteran's 
lower back was examined and was noted to be "asymptomatic" 
relative to skin wounds.

In a contemporaneous neurological examination, the veteran 
complained of back trouble.  In particular, he reported 
having difficulty sleeping on his back, and pain upon 
awakening.  Upon clinical examination, no neurological 
disorder was found.  

Subsequent to October 1970, the RO received and considered 
private medical records (dated in May 1975), VA treatment 
records (dated from February 1990 to August 1997), and VA 
examinations (conducted in November 1989, in May 1993, in 
March 1995, in June 1996, and in September 1996).

The private medical records (dated in May 1975) indicate that 
the veteran ruptured the medial meniscus of his right knee.  
Upon examination, the veteran complained that his right knee 
caught, giving a history of recurrent knee locking over the 
past five to six months.  The veteran's left medial 
meniscectomy was noted.  The final diagnosis was ruptured 
medial meniscus of the right knee.  There was no discussion 
as to etiology or causation, nor was the veteran's service 
referenced.

The November 1989 VA examination reflects the veteran's 
reported history of having injured both his knees while 
playing football in 1968.  While the veteran had surgery for 
the left knee while in service, the veteran stated that he 
had not had surgery on his right knee until 1979, when he was 
a civilian.  The diagnoses included status post medial 
meniscectomy, right knee, with mild post-traumatic arthritis, 
moderately symptomatic.  The examiner did not offer an 
opinion as to the etiology or causation of the veteran's 
right knee disorder, nor did he discuss any causal 
relationship between the veteran's right knee disorder and 
his service-connected left knee disability.  

In February 1990, the veteran proffered a copy of a telegram 
sent to his mother from the service department in July 1966, 
reflecting that he had then sustained a shrapnel wound to his 
right hip.  It was reported that his "condition and 
prognosis were reported as excellent.  He was treated and 
returned to duty."  

The VA treatment records (dated from February 1990 to August 
1997) reflect the veteran's reports of pain in the right 
knee.  Inter alia, the records reveal that the veteran 
underwent an arthrotomy and excision of the right medial 
meniscus in May 1975.  These records are silent as to the 
veteran's service and contain no discussion or opinion 
relating the veteran's right knee disorder to either his 
service or his service-connected left knee disability.

The appellant underwent a VA physical examination in May 
1993.  He reported that he injured his right knee at the same 
time he injured his left knee.  The veteran stated that he 
injured both knees while playing football.  The examination 
also references the veteran's medial meniscectomy of the 
right knee, in 1975.  He reported bilateral knee pain and 
aching, which prohibited him from doing certain kinds of 
manual labor.  The veteran reported that he was unable to 
kneel on the floor and that he had significant difficulty 
with stairs.  It was noted that the veteran was on Motrin.  
Physical examination found normal range of motion in both 
knees, although the veteran had a significant amount of 
vastus medialis atrophy.  No effusion was noted.  There was 
some mild medial joint line tenderness and some valgus 
pseudolaxity bilaterally. No lateral instability was noted.  
Manipulation of the patella was unremarkable.  The pertinent 
impression was status post open meniscectomy, right knee, 
moderately symptomatic at this time.  The examiner did not 
discuss the etiology or causation of this disorder.

The appellant underwent a further VA physical examination in 
March 1995.  He again reported that he injured his right knee 
at the same time he injured his left knee, playing football.  
The examiner referenced an October 1993 magnetic resonance 
imaging testing series (MRI) of the knees and noted that the 
MRI showed bilateral medial meniscectomies, which were total 
and had been replaced by scar tissue in the medial meniscal 
areas.  The veteran also reported that he had experienced a 
workplace injury (in September 1994), having slipped and 
fallen while delivering mail.  The veteran stated that he had 
been diagnosed with a nondisplaced fracture of the greater 
trochanter.  It was noted that this had healed and that the 
veteran had gone back to work but had subsequently been 
fired.  Physical examination found excellent range of motion 
in both knees, with 134 degrees of flexion in the left knee 
and 138 degrees of flexion in the right knee.  X-ray studies 
of both knees were referenced, and the examiner stated that 
no arthritic changes had been noted.  The pertinent diagnosis 
was torn medial meniscus, right knee; tenderness to palpation 
of the greater trochanter of right femur; pain on palpation 
and strain applied to the minimus.  The examiner did not 
address the etiology or causation of the veteran's right knee 
disability.

A June 1996 VA examination report reflects the veteran's 
reports that he injured both of his knees at the same time, 
playing football.  It also reflects the veteran's medial 
meniscectomy in the 1970s.  Physical examination found pain 
with extension on range of motion testing, but there was no 
other dramatic pain noted.  There was no swelling of the 
knee, and the veteran was stable to both varus and valgus 
stress.  There was also no crepitus with range of motion 
testing.  X-ray studies showed mild, early degenerative 
osteoarthritis.  

In response to the RO's inquiry relative to an opinion as to 
the relationship, if any, between the veteran's claimed right 
knee disorder and his service-connected left knee disability, 
the veteran underwent a further VA examination in September 
1996.  The examination notes the veteran's complaints of 
decreased range of motion in the knees, left worse than 
right.  The veteran denied any locking, catching, giving way, 
or swelling.  Upon physical examination, the pertinent 
diagnosis was right knee status post pedial meniscectomy, 
nonservice-connected, minimally asymptomatic.  It was the 
examiner's opinion that there was no connection between the 
veteran's left knee disability and his right (nonservice-
connected) knee injury.

With respect to the veteran's claim of service connection for 
a back disorder, the pertinent evidence of record consists of 
the veteran's service medical records, VA examinations 
(conducted in October 1970, in November 1989, in May 1993, in 
March 1995, in June 1996, and in September 1996), and VA 
treatment records (dated from February 1990 to August 1997).

The veteran's service medical records indicate that the 
veteran sustained a shrapnel wound to the right hip in July 
1966.  He was treated and returned to duty.  No further 
follow-up is documented, nor are any complaints pertaining to 
the veteran's back indicated.  The veteran's separation 
examination (conducted in May 1969) is negative for any 
notation as to either the shrapnel wound or the veteran's 
back, either self-reported or clinically observed.

The October 1970 VA examination reflects the veteran's 
complaints of pain in his back and of having a hard time 
sleeping on his back.  It also reflects the veteran's in-
service injury to his back and buttocks.  Subsequent to 
physical examination, the examiner noted that no neurological 
disorders or organic disease had been found.  The veteran's 
lower back and buttocks had been examined, and no obvious 
scars could be seen.  The veteran's back and buttocks were 
asymptomatic.

The November 1989 VA examination reflects the veteran's in-
service shrapnel wound to the lower back.  It was noted that 
there had been no drainage from this area.  No current 
complaints were recorded pertaining to the veteran's back.  
Physical examination of the lumbar spine revealed some very 
superficial and well-healed short scars on the lower aspect 
of the veteran's back.  These scars were nontender to deep 
palpation.  The pertinent diagnosis was shrapnel fragment 
wound scars, lower back, asymptomatic, mildly disfiguring.  
There was no specific notation or diagnosis as to the 
veteran's back itself.

An April 1992 entry in the veteran's VA treatment records 
documents the veteran's report of arthritic pains in his low 
back and left knee, having gotten worse over the last four 
months.  It was noted that the veteran walked and climbed 
stairs a lot on the job.  The veteran's service, including 
his shrapnel wound, was not referenced.

The May 1993 VA examination reflects the veteran's in-service 
shrapnel wound to the buttock and lower back.  An x-ray study 
of the veteran's lumbar spine showed no evidence of shrapnel 
fragments and no evidence of past disease.  There was, 
though, mild narrowing of the lumbosacral junction disc space 
and mild spurring of the lower lumbar spine.  There was also 
mild lower lumbar facet arthropathy.  The pertinent diagnosis 
was status post shrapnel fragment wounds to buttock and lower 
back, asymptomatic at this time.  There was no specific 
notation or diagnosis as to the veteran's back itself, 
including the x-ray study findings.

The March 1995 VA examination is completely silent as to the 
veteran's back and any subjective complaints and clinical 
observations pertaining to the back or to the veteran's in-
service shrapnel wound to the lower back and buttock.

The June 1996 VA examination reflects the veteran's in-
service shrapnel wound to the buttock.  It also reflects the 
veteran's complaints of intermittent back pain, with no 
radiculopathy and no bowel or bladder incontinence.  An x-ray 
study of the lumbar spine revealed a transitional lumbosacral 
vertebral segment at L6.  There was also some disc space loss 
between L6 and L1 and some anterior superior traction 
spurring of L5 and some lower facet arthropathy, which was 
mild.  The examiner's impression was transitional vertebral 
element in the lower spine, with low back pain but no 
neurologic findings.  The examiner did not discuss the 
etiology or causation of these abnormalities, nor was any 
opinion offered as to a causal relationship between these 
current findings and the veteran's in-service shrapnel wound.
The September 1996 VA examination reflects the RO's request 
for an opinion as to the relationship, if any, between the 
veteran's in-service shrapnel wound to the buttock and low 
back and his current low back pain.  The examiner noted that 
the veteran complained of intermittent low back pain, which 
was worse with bending.  Physical examination of the 
veteran's lower back revealed negligible range of motion on 
sustaining request for forward bending.  The veteran was 
unable to demonstrate more than 30 degrees of forward flexion 
at that time.  Side bending was negligible as well, with less 
than five degrees to the right or left.  The examiner found 
that the veteran exhibited non-organic pain-type behaviors, 
including increased low back pain with concerted trunkopelvic 
rotation, as well as actual loading of the cervical spine.  
The veteran had tenderness to the superficial skin pinch, 
with elicitation of low back pain as well.  An x-ray study 
showed a transitional S-1 vertebrae, with some mild anterior 
and superior traction spurs at L-5.  Mild facet arthropathy 
was also noted.  There was no evidence of shrapnel fragment 
scars noted.  

The examiner's impression was that the veteran had a history 
of concussive injury to the lumbar spine with shrapnel 
fragment wounds, asymptomatic at the time.  It was the 
examiner's opinion that there was "significant amplification 
with regard to the veteran's lumbar spine evaluation," and 
that he could find no objective evidence of any injury or 
recurrent chronic conditions.

An October 1996 entry in the veteran's VA treatment records 
reflects the veteran's reported medical history of having had 
low back pain since 1967 and his Vietnam injury.  The 
pertinent assessment was chronic low back pain.  The veteran 
was prescribed Elavil, and back exercises were reviewed.

With respect to the veteran's claim of entitlement to an 
increased evaluation for his left knee disability, with 
traumatic arthritis, the Board has reviewed all of the 
evidence of record pertaining to disability, including any 
evidence of instability and of degenerative changes, in 
accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board is of the 
opinion that this case presents no evidentiary considerations 
which warrant an exposition of the more remote clinical 
evidence of record.  Here, the Board notes that the basic 
concept of the rating schedule is to compensate for present 
disability, not for past or potential future disability.  See 
38 U.S.C.A. § 1155 (West 1991); see also Francisco v. Brown, 
7 Vet. App. 55 (1994).  As such, the evidence of record 
pertinent to the veteran's current level of disability 
consists of VA outpatient treatment records (dated from April 
1992 to August 1997) and four VA examinations (conducted in 
May 1993, in March 1995, in June 1996, and in September 
1996).

The VA outpatient treatment records document the veteran's 
report that his left knee became so sore in February 1993 
that he could not bend it.  The veteran rubbed ointment on it 
and sought treatment for it.  Arthritis was noted, and the 
veteran was prescribed Motrin.

The May 1993 VA examination reflects the veteran's in-service 
medial meniscectomy, left knee, and notes that the veteran 
reported being able to complete the remainder of his service 
without difficulty.  Currently, the veteran complained of 
bilateral knee pain and aching, which prohibited him from 
doing certain kinds of manual labor.  The veteran reported 
that he was unable to kneel on the floor and that he had 
significant difficulty with stairs.  It was noted that the 
veteran was on Motrin.  Physical examination found normal 
range of motion in both knees, although the veteran had a 
significant amount of vastus medialis atrophy.  No effusion 
was noted.  There was some mild medial joint line tenderness 
and some valgus pseudolaxity bilaterally. No lateral 
instability was noted.  Manipulation of the patella was 
unremarkable.  The pertinent impression was service-connected 
left knee injury, status post open meniscectomy, with 
degenerative joint disease and chronic pain in the knee.

The October 1993 MRI of the veteran's knees found the 
veteran's left knee bones to be well-aligned and in good 
position.  The lateral joint space was relatively diminished, 
and minimal arthritic change was noted laterally.  Minimal 
joint effusion was seen in the suprapatellar recess.  The 
lateral meniscus was unremarkable.  A post surgical change 
was seen at the medial aspect of the joint, and the medial 
joint space was almost completely replaced by abnormal signal 
extending to the capsule superiorly and inferiorly, 
suggesting that post surgical change was most likely.  A 
recurrent large complete tear with severe degeneration was 
possible.  The ligaments and tendons were intact.

The March 1995 VA examination reflects the veteran's 
complaints of intermittent difficulties with his left knee.  
The veteran stated that his knee would "grab" and that he 
had pain on squatting.  His knee was sore at night when he 
went to bed.  The veteran also stated that he took analgesics 
and ibuprofen for his knee.  The October 1993 MRI of the 
veteran's knees was referenced, and the examiner noted the 
veteran's bilateral medial meniscectomies.  This examination 
also references a work injury, reported by the veteran to 
have occurred in September 1994.  Physical examination of the 
left knee revealed a heeled, nontender, and mobile scar.  The 
veteran's range of motion was excellent, with zero degrees 
extension and 134 degrees of flexion.  Referenced x-ray 
studies showed no bony problems or pathology, nor were any 
arthritic changes noted.  The pertinent diagnosis was torn 
medial meniscus, left knee.

VA treatment records dated in September 1995 indicate that 
the veteran experienced another left knee medial meniscus 
tear.  An arthroscopic procedure was performed on the 
veteran's left knee, and the postoperative diagnosis was left 
knee, grade III chondromalacia of the medial femoral condyle 
and grade III changes of the trochlear groove.  Follow-up 
entries dated in October 1995 and in January 1996 noted mild 
degenerative joint disease in the left knee and indicated 
that the veteran was doing well postoperatively.  

The June 1996 VA examination reflects the veteran's reports 
that he never returned to full duty following his in-service 
medial meniscectomy.  The veteran stated that he completed 
his military duty assigned to desk work.  The veteran 
currently complained of progressive pain in his knees and of 
a locking of the left knee.  The veteran indicated that the 
arthroscopic procedure recently performed had resolved the 
locking of the knee but that he still had occasional giving 
way and decreased range of motion.  Range of motion testing 
revealed that the veteran was able to flex to the knees and 
had zero degrees extension (full extension, with no extension 
lag).  It was noted that the veteran did experience pain with 
extension, but there was no other dramatic pain on range of 
motion.  Physical examination found no apparent atrophy of 
either quadriceps, but the veteran's tone was not what one 
would expect in the absence of atrophy.  The examiner was not 
sure if this was from patient cooperation or actual decreased 
muscle tone.  There was no tenderness with palpation of the 
knee, and the examiner could not elicit a McMurray's sign.  
There was no crepitus with range of motion, and the lateral 
retinaculum was not tight.  X-ray studies of the left knee 
showed mild joint space loss medially, with early marginal 
squaring but no significant osteophytes.  The lateral joint 
line was essentially normal.  Lateral and "sunrise" views 
of the patella were unremarkable.  The impression was mild 
early degenerative osteoarthritis of the knees.

The September 1996 VA examination reflects the veteran's 
complaints of decreased range of motion in both knees, left 
worse than right.  The veteran denied any locking, catching, 
giving way, or swelling in either knee.  Physical examination 
revealed no instability or evidence of effusion.  The veteran 
had no joint line symptoms, and no varus or valgus 
instability was appreciated.  It was noted that the veteran 
had full range of motion and extension of the left knee but 
that he voluntarily limited flexion to 100 degrees.  
Crepitation was minimal on the left.  X-ray studies of the 
left knee showed some medial compartments narrowing, with 
marginal osteophytes which were mild.  The pertinent 
diagnosis was left knee, status post service-connected medial 
meniscectomy with subsequent arthroscopy, moderately 
symptomatic.

III.  Application and Analysis

In October 1970, the RO denied the veteran's claim of service 
connection for a right knee injury, stating that there was no 
evidence of in-service injury to the right knee and no 
evidence of a current disability.  Subsequent to October 
1970, the RO received and considered additional post-service 
medical records and examinations. While the Board recognizes 
the presumption of credibility afforded evidence presented by 
a veteran in an attempt to reopen a final decision, it does 
not find the additional evidence to be new and material, as 
required by law.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(1998).

Here, while all of the additional medical evidence is, 
indeed, to new to the evidence of record, in that none of it 
was before the RO in October 1970, it is not material.  For 
evidence to be considered sufficient to reopen a prior 
denial, it must be both new and material.  38 C.F.R. 
§ 3.156(a).  In this instance, these additional records are 
of limited evidentiary value, as they offer no competent 
medical opinion relating the veteran's claimed right knee 
disorder to either his service or to his service-connected 
left knee disorder.  At most, these records offer evidence of 
a current disability.  While the Board acknowledges that lack 
of evidence of a current disability was one of the reasons 
and bases upon which the RO based its previous denial in 
October 1970, it was not the only reason and basis.  Also, as 
to the RO's October 1970 denial of service connection because 
there was no evidence of in-service incurrence, the Board 
finds these additional records cumulative and redundant, in 
that they merely reflect the veteran's reports that he 
injured his right knee at the same time he injured his left 
knee.  These same assertions were considered and rejected by 
the RO in October 1970, as the veteran's service medical 
records were silent as to any involvement of the veteran's 
right knee.  Further, as to both evidence of in-service 
incurrence and secondary service connection, the Board notes 
the opinion expressed by the examiner in the September 1996 
VA examination, that there was no connection between the 
veteran's left knee disability and his right (nonservice-
connected) knee disorder.  As such, there is still no 
evidence of in-service incurrence, nor is there clinical 
evidence showing a causal relationship between the veteran's 
right knee disorder and his service-connected left knee 
disability.  In effect then, these additional records in no 
way contribute to a more complete picture as to the veteran's 
assertions of entitlement to service connection for a right 
knee disorder, at least as to the element of in-service 
incurrence.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In light of the evidence and law discussed above, therefore, 
the Board concludes that no new and material evidence has 
been submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for a right knee disorder, 
to include secondary service connection.

The Board has disposed of this claim on the basis of whether 
new and material evidence has been submitted, as allowed by 
law.  See Barnett v. Brown, 83 F.3d. 1380; Green v. Brown, 4 
Vet. App. 382.  As such, the Board has considered whether the 
veteran was given adequate notice of the need to submit 
evidence or argument on the question presented for review, 
along with an opportunity to respond.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In view of the RO's November 1993 
rating decision, the statement of the case (dated in May 
1995), and the supplemental statement of the case (dated in 
February 1997), the Board finds that the veteran has been 
adequately informed of the evidence required in this case and 
afforded an opportunity to respond.

The Board notes that the Court recently announced a three-
step test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, 12 
Vet. App. 209, 218-19 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a right knee 
disorder, to include secondary service connection, the first 
element has not been met.  Accordingly, the Board's analysis 
must end here.  Butler v. Brown, 9 Vet. App. at 171 (1996).

With respect to the veteran's claim of service connection for 
a back disorder, secondary to shell fragment wound scars on 
the right buttock and lower back, the Board recognizes the 
veteran's belief that he is so entitled.  However, the Board 
must adhere to established laws and regulations in its 
determinations.  As such, the veteran's claim as to this 
issue must be denied, as it is not well grounded.

Specifically, while there is competent medical evidence of a 
current back disability (chronic low back pain) and evidence 
of in-service incurrence (the veteran's assertions and 
service medical records indicating a shell fragment wound to 
the right hip), the Board finds no competent medical evidence 
showing a nexus, or link, between the veteran's service 
(specifically, the shrapnel wound to the veteran's right hip) 
and this current back disorder.  Such evidence is necessary 
to well ground a claim of entitlement to service connection, 
including claims of secondary service connection.  See 
Caluza, supra.  Rather, the September 1996 VA examination 
specifically states, within the context of the veteran's 
concussive injury to the lumbar spine with shrapnel wounds, 
that the examiner could find no objective evidence of any 
injury or recurrent chronic conditions.  Further, as to the 
other post-service medical evidence of record, at most, it 
references the veteran's reported service history.  There is 
no clinical discussion as to the etiology or causation of the 
veteran's back disorder, nor is any medical opinion offered 
relating the veteran's back pain to his in-service shrapnel 
wound and the residual scars.  In effect, the veteran has 
proffered only his assertions as to a causal relationship 
between the two.  In this respect, there is no indication in 
the record that the veteran possesses the medical expertise 
necessary to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As discussed above, where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, supra.

Accordingly then, absent competent medical evidence of a 
nexus, or link, between the veteran's current back disorder 
and his service-connected shell fragment wound scars on the 
right buttock and lower back, the veteran has not presented a 
well grounded claim of entitlement to secondary service 
connection.  See Caluza v. Brown, supra.

The Board has disposed of this claim on a ground ultimately 
different than that of the RO, as allowed by law.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Green v. Brown, 4 Vet. App. 382 (1993).  As such, the Board 
has considered whether the veteran was given adequate notice 
of the need to submit evidence or argument on the question 
presented for review, along with an opportunity to respond.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In view of the 
statement of the case (dated in May 1995) and the 
supplemental statement of the case (dated in February 1997), 
the Board finds that the veteran was adequately informed of 
the evidence required in this case and afforded an 
opportunity to respond.  Specifically, the veteran was 
informed that the record contained no medical evidence 
relating his back disorder to either service or his service-
connected shell fragment wound scars on the right buttock and 
lower back.  Moreover, by initially addressing the veteran's 
claim on the merits, the RO afforded greater consideration 
than warranted under the circumstances.  As such, the veteran 
is not prejudiced by the Board's more limited consideration.

Further, the veteran has not provided any indication of the 
existence of additional evidence that would make this claim 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
regard, the Board notes that all VA treatment records 
identified by the veteran have been incorporated into his 
claims file.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  

With respect to the veteran's claim for an increased 
evaluation for residuals of a medial meniscectomy, left knee, 
with traumatic arthritis, while the Board acknowledges the 
veteran's complaints of pain and aching in his left knee and 
his reports of decreased range of motion, the Board finds 
that the veteran's current disability picture more nearly 
approximates the criteria required for his present 10 percent 
evaluation than that required for a higher evaluation of 20 
percent.  See 38 C.F.R. § 4.7; see also 38 U.S.C.A. 
§ 5107(b).

Specifically, as to clinical evidence of left knee 
instability, upon VA examination in May 1993, no evidence of 
lateral instability was found.  Upon VA examination in June 
1996, physical examination found the veteran's lateral joint 
line to be essentially normal.  Upon VA examination in 
September 1996, as before, there was no evidence of 
instability or effusion, no joint line symptoms, and no varus 
or valgus instability.

As to clinical evidence of range of motion, the Board notes 
that upon VA examination in May 1993, the veteran was found 
to have normal range of motion.  Upon VA examination in March 
1995, the veteran's range of motion was found to be 
excellent.  Upon VA examination in June 1996, although there 
was pain with extension, there was no other pain observed on 
range of motion testing.  Further, range of motion testing 
revealed that the veteran was able to flex to the knees and 
had zero degrees extension (full extension, with no extension 
lag).  Upon VA examination in September 1996, the veteran had 
full range of motion, and the examiner indicated that the 
veteran voluntarily limited his flexion to 100 degrees.

As discussed above, Diagnostic Code 5257 provides for a 10 
percent evaluation where there is evidence of slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is warranted where there is evidence of moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation, the maximum available, is warranted where there 
is evidence of severe recurrent subluxation or lateral 
instability.  In this respect, the Board notes that the most 
current clinical evidence of record repeatedly found no 
evidence of left knee instability.  Indeed, given the 
criteria for a 10 percent evaluation under Diagnostic Code 
5257, it would appear that the veteran's current level of 
disability fails to meet even the criteria for a compensable 
evaluation.  However, the Board stresses that the issue of 
reduction is not currently for consideration in this 
instance.  The Board also stresses that Diagnostic Code 5257 
is not predicated on loss of range of motion and, therefore, 
that "DeLuca factors" need not be considered.  See Johnson 
v. Brown, supra.

However, as to the veteran's claimed limited or decreased 
range of motion of the left knee, the Board notes the dearth 
of clinical evidence supporting this subjective complaint.  
Here, at most, it was noted upon VA examination in June 1996 
that the veteran had pain on extension but no other pain on 
range of motion testing.  Further, the examiner noted that 
range of motion testing revealed that the veteran was able to 
flex to the knees and had zero degrees extension (full 
extension, with no extension lag).  As to the September 1996 
VA notation that the veteran limited flexion to 100 degrees, 
the Board notes that the examiner found such limitation to be 
voluntary on the veteran's part.  Moreover, upon VA 
examinations in May 1993, in March 1995, and in September 
1996, the veteran was found to have normal range of motion, 
excellent range of motion, and full range of motion, 
respectively.  Accordingly then, given this clinical 
evidence, Diagnostic Codes 5260 (Leg, limitation of flexion 
of) and 5261 (Leg, limitation of extension of) are not for 
application in this instance.

As to the clinical evidence of degenerative changes in the 
veteran's left knee and application of Diagnostic Codes 5003 
and 5010, the Board reiterates that they provide for rating 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint (or joints) involved.  
As just discussed, current clinical evidence as to the 
veteran's range of motion indicates that the veteran has 
normal, excellent, and full range of motion.  Given then, 
that the veteran's claimed limitation of motion is 
noncompensable under appropriate diagnostic codes, a rating 
of 10 percent is for application for each joint affected.  
The veteran is currently rated at 10 percent.  Further, as 
for the provision under Diagnostic Code 5003 allowing for 
evaluation based upon x-ray evidence of arthritis, the Board 
notes that the criteria for both a 10 percent evaluation and 
a 20 percent evaluation require involvement of two or more 
major joints or two or more minor joint groups.  Here, the 
clinical evidence fails to support such findings.  At most, 
the veteran's left knee joint is involved.

Additionally, as to separate ratings for the veteran's left 
knee disability under Diagnostic Codes 5003 and 5257, the 
Board notes that it has been decided that when a knee 
disability is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under either 
Diagnostic Code 5260 or 5261, in order to obtain a separate 
rating for arthritis.  See VAOPGCPREC 23-97 (July 1, 1997).  
For the reasons just stated, separate ratings are not 
appropriate here.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the May 1995 statement of the case and in the February 1997 
supplemental statement of the case, as he was provided with 
the applicable schedular criteria and informed of the 
evidence considered and the reasons and bases for the RO's 
determination.


ORDER

New and material evidence having not been submitted 
sufficient to reopen the veteran's claim of service 
connection for a right knee disorder, the claim is not 
reopened.

Service connection for a back disorder, secondary to shell 
fragment wound scars on the right buttock and lower back, is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a medial meniscectomy, left knee, with traumatic 
arthritis, is denied.



		
	Vito A. Clementi
	Acting Member, Board of Veterans' Appeals



 

